Exhibit 10.5
 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
              1 3
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00037
 
22-May-2015
 SEE SCHEDULE
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
W9 11QY
WQKACC-APG NATICK

CONTRACTING DIVISION BLDG 1KANSAS STREET

NATICK MA01760-5011

W6QKACC-APG NATICK
110 THOMAS JOHNSON DR SUITE #240
FREDERICK MD 21702

 
                         
8. NAME AND ADDRESS OF CONTRACTOR  (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 X 10A. MOD. OF CONTRACT/ORDER NO.


V\19113M-1O-C-0057

  X 10B. DATED (SEE ITEM 13)
14-Jul-2010
 
CODE    L8144
 
FACILITY CODE
 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended           o   is not extended.
 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning. Copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN

REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.

 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                       
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 X
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriate date, etc.) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103.B.
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
D. OTHER (Specify type of modification and authority)

                   
E. IMPORTANT:         Contractor       x  is not,        o   is required to sign
this document and return    ___     copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number: soconnel151958

 

See attached summary of changes for this change order.

 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

SANDRA OCONNELL/ CONTRACT SPECIALIST /GRANTS 0

         

TEL: 301 619.21!15

EMAIL: sandra.ocomell@usarmy.mil
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
             

26-May-2015

            BY        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     
 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
   

 

 

W9113M-10-C-0057

P00037

Page 2 of 3

 

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION SF 30 - BLOCK 14 CONTINUATION PAGE

 

 

 

The following have been added by full text:

P00037

A.     The purpose of this change order is to direct the Contractor to execute
and accomplish the remaining activities related to resolution of the partial
clinical hold imposed by the FDA under CLIN 0001. Prior to receipt and
negotiation of a proposed equitable adjustment resulting from this change order,
Tekmira shall not be allowed to incur costs exceeding $[***].

B.      All other terms and conditions of this contract remain the same and in
full force and effect.

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

 

SUBCLIN 000108 is added as follows:

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 000108         $0.00  

Funding for CLIN 0001 FFP

FOB: Destination

       



       

 

NET AMT

 

$0.00

 

ACRN AK

CIN: 000000000000000000000000000000

 



    $1,000,000.00              

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

  





The following Acceptance/Inspection Schedule was added for SUBCLIN 000108:



 

  INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY     N/A

  N/A N/A Government



 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

 

 

W9113M-10-C-0057

P00037

Page 3 of 3

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $1,690,592.00 from $68,241,395.24 to $69,931,987.24.

 

SUBCLIN 000108:

Funding on SUBCLIN 000108 is initiated as follows:

 

  ACRN: AK           CIN:   000000000000000000000000000000       Acctng Data:
097201520160400000265Y0550506255 A.0011315.4.1.3.4 6100.9000021001          
Increase: $1,000,000.00           Total: $1,000,000.00       Cost Code: A5XAH

 

SUBCLIN 000201:

 

AK: 097201520160400000265Y0550506255 A.0011315.4.1.3.4 6100.9000021001 A5XAH
(CIN GFEBS001066272300001) was increased by $[***] from $[***] to $[***]

 

SUBCLIN 000202:

 

AJ: 097201520160400000265Y0550506255 A.0011315.4.1.3.1 6100.9000021001 A5XAH
(CIN GFEBS001061876900003) was decreased by $[***] from $[***] to $[***]

 

(End of Summary of Changes)


